680 S.E.2d 872 (2009)
STATE
v.
Joshua Carlen MOORE.
No. 60A09.
Supreme Court of North Carolina.
July 14, 2009.
Albert S. Thomas, Eldon S. Newton, Wilson, for Moore.
*873 Jane Ammons Gilchrist, Assistant Attorney General, Howard S. Boney, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 13th of July 2009 by Defendant for Extension of Time to File Brief. Defendant shall have up to and including the 4th day of August 2009 to file and serve his brief with this Court:
"Motion Allowed by order of the Court in conference this the 14th of July 2009."